Citation Nr: 0807234	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  02-15 063A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than post traumatic stress disorder), to 
include depression. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Providence, Rhode Island, 
Regional Office (RO).  In an April 2006 decision, the Board 
denied the issue on appeal.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died in September 2007.

2.  In an October 2007 Order, the Court vacated the Board's 
April 2006 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in September 2007.  In 
October 2007, the veteran's attorney notified the Court that 
he had died.  In its October 2007 Order, after receiving 
notice that the veteran had died, the Court vacated the April 
2006 Board decision, dismissed the appeal, and returned the 
case to the Board.  The veteran's death was confirmed by a 
search of the Social Security Death Index. 

The veteran died during the pendency of the appeal.  As a 
matter of law, veteran's claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


